Citation Nr: 1043253	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  10-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central Veterans Affairs 
Health Care Network in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred at a private hospital on January 5, 2009.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) South Central VA Health Care Network in Jackson, 
Mississippi.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Medical care was provided to the appellant in the emergency 
department of the Louisiana Medical Center and Heart Hospital in 
Lacombe, Louisiana on January 5, 2009.

2.  VA payment or reimbursement of the costs of the private 
medical care provided on the date in question was not authorized 
prior to the Veteran undergoing that treatment; nor did the 
Veteran request such authorization within 72 hours of admission 
for treatment.

3.  The private medical treatment was not for, or adjunct to, a 
service-connected disability; a non-service-connected disability 
associated with and held to be aggravating a service-connected 
disability; and the Veteran was not a participant in a vocational 
rehabilitation program.

4.  The appellant is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.

5.  A VA or other federal facility/provider was feasibly 
available to provide the necessary medical care.

6.  The care provided at the Louisiana Medical Center and Heart 
Hospital was not emergent in nature.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred for treatment received on 
January 5, 2009, reimbursement for such expenses is not 
warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 
17.54 (2010).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred for 
treatment on January 5, 2009, have not been met.  38 U.S.C.A. § 
1728 (West 2002); 38 C.F.R. § 17.120 (2010).

3.  The criteria for entitlement to reimbursement for the 
reasonable value of treatment incurred on January 5, 2009, have 
not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-08 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come to the Board asking that it award payment 
or reimbursement of expenses incurred through private medical 
care he received on January 5, 2009.  The Veteran believes that 
the VA should reimburse him for the care he received because the 
condition was emergent and there are not VA medical facilities 
near where he lives.

On January 5, 2009, the Veteran experienced abdominal pain and 
fever.  The Veteran reported that he had experienced the 
condition for the prior three days and that upon calling the VA 
was instructed by a recorded message to call 911 in case of an 
emergency.

The Veteran was treated at the Louisiana Medical Center and Heart 
Hospital on January 5, 2009, for abdominal pain and fever.  It 
was noted that the Veteran had been seen on Saturday, January 3, 
had been discharged and given a prescription which the Veteran 
had not filled.  He was not admitted to the hospital and was 
released the same date from the emergency department.  He was 
referred to his physician at VA. 

In November 2009, a VA physician reviewed the medical records of 
the Veteran's treatment at the Louisiana Medical Center and Heart 
Hospital.  The physician noted 

that the Veteran was treated without prior authorization for 
complaints of abdominal pain and fever.  The physician stated 
that he could find no indication in the record of an acute or 
emergent condition that existed at the time of the emergency 
department visit.  The physician rendered the opinion that the 
condition was non-emergent and that the Veteran could have 
received care at a VA facility that was feasibly available during 
regular clinic hours.
 
An invoice dated in January 2009 regarding the Veteran's 
emergency department treatment does not indicate that the Veteran 
has any health insurance.  

At the time of the Veteran's treatment at the Louisiana Medical 
Center and Heart Hospital the Veteran was not in receipt of any 
service connected benefits.

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
The VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, as the 
statute at issue in such cases is not found in Title 38, United 
States Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger 
v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at 
issue in this matter is not found in Chapter 51, but rather, in 
Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 
403-04 (2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to assume 
that the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements in 
that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R Part 
17, contain their own notice requirements.  Regulations at 38 
C.F.R. § 17.120-33 (2010) discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 38 
C.F.R. § 17.124 (2010), the appellant has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA medical 
treatment, and "other evidence or statements that are deemed 
necessary and requested for adjudication of the claim."  When a 
claim for payment/reimbursement of unauthorized medical expenses 
is disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, and to 
furnish all other notifications or statements required by Part 19 
of Chapter 38.  38 C.F.R. § 17.132 (2010).

The appellant was sent notice concerning the types of evidence 
that would tend to substantiate the claim in April 2009 prior to 
the decision on appeal, and of his and VA's responsibilities with 
respect to providing and obtaining relevant information and 
evidence.  In addition, it is noted that the determination letter 
and the statement of the case explained the basis for the denial 
and provided him with the applicable criteria.  Thus, any 
deficiency of notice or of the duty to assist constitutes merely 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  From the various notices provided, a reasonable person 
would be expected to understand what was required to substantiate 
the claim.  

Initially, in adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical care 
that the appellant received in a private facility on January 5, 
2009.  See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. 
§ 17.54 (2010).  This is a factual, not a medical, determination.  
See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to a Veteran, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 U.S.C.A. § 
1710 or 1712], may contract with non-Department facilities in 
order to furnish" certain care, including:  "[h]ospital care or 
medical services for the treatment of medical emergencies which 
pose a serious threat to the life or health of a Veteran 
receiving medical services in a Department facility . . . until 
such time following the furnishing of care in the non-Department 
facility as the Veteran can be safely transferred to a Department 
facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 
17.52 (2010).

The admission of a service member to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 17.54 
(2010).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see 
also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 
1995) ("Authorization in advance is essential to any 
determination as to whether the Department is or is not going to 
furnish the contract care.").  In the case of an emergency that 
existed at the time of admission, an authorization may be deemed 
a prior authorization if an application is made to VA within 72 
hours after the hour of admission.  38 C.F.R. § 17.54 (2010).

In the present case, there is no indication in the claims file 
that the Veteran obtained authorization prior to treatment or 
applied for authorization for treatment within 72 hours of 
treatment.  Accordingly, the Board must conclude that prior 
authorization for the private medical treatment received for 
January 5, 2009, was not obtained pursuant to 38 C.F.R. § 17.54 
(2010), and that payment is not warranted for expenses incurred 
in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 
2002).

Next, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may 
potentially be authorized under 38 U.S.C.A. § 1725 (West 2002) 
and 38 C.F.R. §§ 17.1000-1002 (2010).  Section 1725 was enacted 
as part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 
(1999).  To be eligible for reimbursement under this authority 
the appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such nature that a 
prudent layperson would have reasonably 
expected that delay in seeking medical 
attention would have been hazardous to life 
or health (this standard would be met if 
there were an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe pain) 
that a prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of 
any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that an appellant was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that the 
nearest available appropriate level of care 
was not a non-VA medical center);

(d)  The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the claimant could not have 
been safely transferred to a VA or other 
Federal facility (the medical emergency 
lasts only until the time the claimant 
becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the claimant was enrolled in 
the VA health care system and had received 
medical services under authority of 
38 U.S.C.A. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f)  The claimant is financially liable to 
the provider of emergency treatment for the 
treatment;

(g)  The claimant has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the claimant has coverage under a 
health-plan contract but payment is barred 
because of a failure by the claimant or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the claimant or provider 
against a third party for payment of such 
treatment; and the claimant has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the claimant's 
liability to the provider; and

(i)  The claimant is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a 
limited group of claimants, primarily those 
who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 (2010).  Of note is that 38 U.S.C.A. § 1725 
was amended effective February 1, 2010, however; the amendments 
are not applicable to this case.  See Pub. L. No. 111-137, § 
1(a),(b), 123 State. 3495 (2010). 

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.120 
(2010).  Under the provisions of 38 C.F.R. § 17.53 (2010), a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the treatment 
required makes it necessary or economically advisable to use 
public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 
(2010).  A VA facility would not be feasibly available if there 
was evidence establishing that an appellant was brought to a 
hospital in an ambulance and the ambulance personnel determined 
that the nearest available appropriate level of care was at a 
non-VA facility.  See 38 C.F.R. § 17.1002(c) (2010).

Upon reviewing the evidence, the Board concludes that the 
appellant does not satisfy all of the elements of the Millenium 
Act for the treatment received January 5, 2009.  Specifically, 
after clinical review in November 2009, the Veteran was noted to 
not have had an emergent condition at the time the treatment was 
rendered and a VA facility was feasibly available to provide 
treatment during regular clinical hours.  As a VA facility was 
feasibly available to the Veteran during the day, the requirement 
that a VA facility not be feasibly available has not been met.  

As noted above, another requirement that must be met is that the 
initial evaluation and treatment is for a condition of such 
nature that a prudent layperson would have reasonably expected 
that delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part).  38 U.S.C.A. § 
1725(b)(3)(B) (West 2002); 38 C.F.R. § 17.1002(b) (2010).  The 
Veteran presented to the emergency department on January 5, with 
a complaint of abdominal pains that he had experienced for three 
days, but which had improved since he was seen on January 3, and 
since 7:00 p.m.  He presented to the emergency department at 
21:50.  He denied pain when triaged.  It was noted that when he 
was previously seen at the emergency department on January 3, 
that he was prescribed medication and discharged, and that he had 
not filled the prescription.  Upon discharge at 23:00 his pain 
score was a zero.  As it was noted that his abdominal pain had 
improved since January 3 and since 7:00 p.m., and as the Veteran 
denied having pain at that time of his visit to the emergency 
department, the Board is unable to find that the symptoms were of 
sufficient severity that a prudent layperson would reasonably 
expect that the absence of immediate medical attention would 
result in placing his health in serious jeopardy, or that serious 
impairment of bodily functions or serious dysfunction of any 
bodily organ would result.  

Therefore, the Board concludes that the criteria for entitlement 
to reimbursement for the reasonable value of treatment received 
by the appellant at the Louisiana Medical Center and Heart 
Hospital on January 5, 2009, have not been met.  38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. § 17.1000-08 (2010).

However, the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has stated that another "avenue for 
potential relief for a Veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 38 U.S.C.A. § 1728, 
which provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the reasonable 
value of such care or services . . . for which such Veterans have 
made payment.'"  Malone, 10 Vet. App. at 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1)  such care or services were rendered in 
a medical emergency of such nature that 
delay would have been hazardous to the 
claimant's life or health;

(2)  such care or services were rendered to 
a claimant in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a nonservice- connected disability 
associated with and held to be aggravating 
a service-connected disability, (C) for any 
disability of an appellant who has a total 
disability permanent in nature from a 
service-connected disability, or (D) for 
any illness, injury, or dental condition in 
the case of an appellant who (i) is a 
participant in a vocational rehabilitation 
program (as defined in section 3101(9) of 
this title), and (ii) is medically 
determined to have been in need of care or 
treatment . . . .; and (iii) [VA] or other 
Federal facilities were not feasibly 
available, and an attempt to use them 
beforehand would not have been reasonable, 
sound, wise, or practical.

(3)  VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2010).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone, 10 Vet. 
App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
Hayes v. Brown, 6 Vet. App. 66 (1993).

At the time of the Veteran's treatment at the Louisiana Medical 
Center and Heart Hospital, the Veteran was not in receipt of 
service-connected benefits for any disability or vocational 
rehabilitation and treatment was not rendered in a medical 
emergency of such nature that delay would have been hazardous to 
the claimant's life or health as discussed above.  As such the 
appellant has not met the requirements of 38 U.S.C.A. § 1728 
(West 2002).  In sum, the Board finds that the appellant does not 
meet the criteria for payment or reimbursement of unauthorized 
medical expenses resulting from the treatment received on January 
5, 2009.  Therefore, the benefit sought on appeal is denied.


ORDER

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred at a private hospital on January 5, 2009, is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


